Dear Representative Riddle:
We are in receipt of your request for an Attorney General's opinion regarding House Bill 42, Act 80 of the Third Extraordinary Session of 1994. The bill provides for the appointment of the chief of police of the Village of Moreauville, however, the bill does not become effective until August 27, 1994. Meanwhile, qualifying for the position of elected chief of police in the Village of Moreauville is July 27-29, 1994, with the primary election on October 1, 1994.
Since this act does not go into effect until after the qualifying period, you have requested an opinion as to whether the qualifying period has to be conducted.
It is the opinion of this office that qualifying for the position of elected chief of police for the Village of Moreauville must be conducted by the appropriate elected officials responsible for such duties, as Act 80 of the Third Extraordinary Session of 1994 is not effective at the time of qualifying and therefore, it is as if it does not exist and there is no law which would authorize qualifying to be canceled. However, upon the effective date of Act 80, the mayor of the Village of Moreauville will have the power to appoint a chief of police, with the approval of the board of aldermen, which appointment shall become effective on January 1, 1995, and therefore, it will not be necessary to conduct an election on October 1, 1994.
If you have any further questions concerning this matter, please contact our office.
Yours very truly,
                                    RICHARD P. IEYOUB ATTORNEY GENERAL
                                    _________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL:pb/0297s
cc: Hon. W. Fox McKeithen Hon. Jerry Fowler
Hon. Charles A. Riddle, III State Representative P.O. Box 315 Marksville, LA 71351
DATE RECEIVED:
DATE RELEASED:
ANGIE ROGERS LaPLACE ASSISTANT ATTORNEY GENERAL
Hon. Charles A. Riddle, III State Representative P.O. Box 315 Marksville, LA 71351
DATE RECEIVED:
DATE RELEASED:
ANGIE ROGERS LaPLACE ASSISTANT ATTORNEY GENERAL